In re: Mike Baker applying for Writs of Certiorari, Prohibition and Mandamus.
Not considered. The rules of this court have not been complied with. Execution of applicant’s sentence is stayed until March 29, 1976 and applicant is ordered released from custody upon furnishing bail in an amount to be fixed by the trial judge in accordance with law. In the absence of a timely and proper application on or before March 29, 1976, the stay order hereby granted shall automatically be set aside, bail cancelled and execution of the judgment ordered.